Exhibit 99.01 Shutterfly Announces First Quarter 2009 Financial Results ● Net revenues increase 5% year-over-year to $36.0 million ● 33rd consecutive quarter of year-over-year net revenue growth ● GAAP net loss of ($0.25) per diluted share ● Break-even Adjusted EBITDA1of $0.1 million REDWOOD CITY, April 29, 2009 Shutterfly, Inc. (NASDAQ:SFLY), the leading Internet-based social expression and personal publishing service, today announced financial results for the three-months ended March 31, “Shutterfly delivered solid growth during the first quarter of 2009. Despite the sluggish economy, our customers continue to use Shutterfly products and services to connect with family and friends,” said President and CEO Jeffrey Housenbold. “Weare focused on our strategic imperatives and making smart investments to increase net revenues, free cash flows and long term shareholder value.” First Quarter 2009 Financial Highlights ● Net revenues totaled $36.0 million, a 5% year-over-year increase. ● Q1 2009 represents the 33rd consecutive quarter of year-over-year net revenue growth. ● Personalized Products & Services2net revenues totaled $22.0 million, a 19% year-over-year increase. ● Personalized Products & Services net revenues represented 61% of total net revenues. ● Net revenues from Prints declined 12% year-over-year, to $14.0 million. ● Commercial print net revenues totaled $0.7 million. ● Existing customers generated 79% of total net revenues. ● Gross profit margin was 45% of net revenues, compared to 48% in the first quarter of 2008. ● Operating expenses, excluding $2.7 million of stock-based compensation, totaled $23.0 million. ● GAAP net loss was ($6.2) million, compared to a net loss of ($3.6) million in the first quarter of 2008. ● GAAP net loss per diluted share was ($0.25), compared to ($0.15) in the first quarter of 2008. ● Adjusted EBITDA was $0.1 million, compared to ($0.7) million in the first quarter of 2008. ● At March 31, 2009, the Company had $65.9 million incash andcash equivalents and $52.3 million of long-term investments. First Quarter 2009 Operating Metrics ● Transacting customers totaled 888,000, a (1%) decrease over the first quarter of 2008. ● Orders totaled 1.5 million, a (9%) decrease over the first quarter of 2008. ● Average order value was $24.48, a 15% increase over the first quarter of 2008. Recent Operating Highlights ● Expanded Cards and Stationery offering to include:non-photo invitations, thank you cards and gift tags. ● Launched Shutterfly for iPhone, a free mobile application enabling the power to upload, view and share memories. ● Optimized and redesigned our website home and registration pages to increase customer registration and conversion. ● Awarded National Parenting Center “Seal of Approval.” ● Honored by iParenting for our CenterStage Story Books. ● Shutterfly now integrated as default print option in Adobe Photoshop Elements 6 & 7®, Photoshop Album Starter Edition ® and Photoshop.com®. Business Outlook The Company's current financial expectations for the second quarter and the full year 2009 are as follows: Second Quarter 2009: ● Net revenues to range from $34 million to $37 million, a year-over-year change of (4%) to 4%. ● GAAP gross profit margins to range from 45% to 47% of net revenues. ● Non-GAAP gross profit margins to range from 47% to 49% of net revenues. ● GAAP operating loss to range from ($13) million to ($11) million. ● Non-GAAP operating loss to range from ($10) million to ($8) million. ● GAAP effective tax rate to range from 40% to 67%. ● Non-GAAP effective tax rate to range from (10%) to 32%. ● GAAP diluted net loss per share to range from ($0.30) to ($0.14). ● Non-GAAP diluted net loss per share to range from ($0.41) to ($0.20). ● Weighted average diluted shares of approximately 25.2 million. ● Adjusted EBITDA to range from ($3.0) million to ($1.0) million. Full Year 2009: ● Net revenues to range from $195 million to $215 million, a year-over-year change of (9%) to 1%. ● GAAP gross profit margins to range from 51% to 53% of net revenues. ● Non-GAAP gross profit margins to range from 52% to 54% of net revenues. ● GAAP operating loss to range from ($13) million to ($2) million. ● Non-GAAP operating income to range from $1 million to $13 million. ● GAAP effective tax rate to range from 40% to 67%. ● Non-GAAP effective tax rate to range from (10%) to 32%. ● GAAP diluted net loss per share to range from a net loss of ($0.29) to ($0.01). ● Non-GAAP diluted net income per share to range from $0.09 to $0.35. ● Weighted average diluted shares of approximately 25.4 million. ● Adjusted EBITDA to range from 14% to 18% of net revenues. ● Capital expenditures to range from 11% to 12% of net revenues. The foregoing financial guidance replaces any of the Company’s previously issued guidance and all such previous guidance should no longer be relied upon. First Quarter 2009 Conference Call Management will review the first quarter 2009 financial results and its expectations for the second quarter and full year 2009 at a conference call on Wednesday, April29, 2009 at 2:00 p.m. Pacific Time (5:00 p.m. Eastern Time).To listen to the call and view the accompanying slides, please visit http://www.shutterfly.com.
